Citation Nr: 1339069	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for scars of the right leg, right back, and a metallic foreign body in the left hand, residuals of shell fragment wounds, currently evaluated as 20 percent disabling.

2.  Entitlement to restoration of a 10 percent evaluation for diabetes mellitus.

3.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to November 1970 and from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to an increased rating for scars of the right leg, right back, and left hand and restoration of a 10 percent evaluation for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been assigned a schedular disability rating of at least 10 percent for his service-connected disabilities for the appellate period.


CONCLUSION OF LAW

The issue of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities has been rendered moot by reason of assignment of a rating of at least 10 percent during that time period.  38 C.F.R. § 3.324 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

As will be discussed below, the Board has determined that there is no legal entitlement to a 10 percent evaluation based on multiple, noncompensable evaluations.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not factual evidence, is dispositive).

Analysis

In an August 1971 rating decision, the RO granted service connection for scars of the right leg and back and a metallic foreign body of the left hand as residuals of shell fragment wounds, and assigned a noncompensable rating.  

In a December 1996 rating decision, the RO granted service connection for a scar on the right side of the back and assigned a noncompensable evaluation.  This rating decision also denied service connection for a scar on the lateral aspect of the Veteran's right mid-calf.  

An April 2002 rating decision continued the noncompensable evaluation for the right back scar.  A December 2002 continued the December 1996 denial of service connection for a shrapnel wound of the right leg.  

The Veteran submitted a claim for increased ratings in March 2007.  An August 2007 rating decision continued the findings set forth in the April and December 2002 rating decisions.

A March 2009 rating decision denied a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.  

In July 2013, the RO issued a rating decision which granted service connection for a shrapnel wound of muscle group XII, effective March 13, 2007, the date of receipt of the Veteran's claim for increase.  This rating decision also granted a 30 percent evaluation for scars of the right leg, right back, and a metallic foreign body in the left hand, also effective March 13, 2007.  In a July 2013 supplemental statement of the case, the RO noted that the December 1996 rating decision incorrectly denied service connection for a scar on the right mid-calf.

As of the date of the July 2013 rating, the only noncompensable evaluation assigned is that for diabetes mellitus.  

According to 38 C.F.R. § 3.324, whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Here, the Veteran has been assigned a compensable evaluation for his service-connected scars, and the only disability for which a noncompensable evaluation is assigned is diabetes mellitus.  He has been assigned compensable evaluations for all but one of his service-connected disabilities throughout the appeal period.  Consequently, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 has been rendered moot.



ORDER

Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.


REMAND

Scars

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  As the Veteran filed his claim for increase prior to this date, in March 2007, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable.  

Under the former criteria which applies in this case, scars, other than head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801 based on the size of the are affected.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as in two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803. 

Diagnostic Code 7804 provides a 10 percent evaluation for scars which are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.

Diagnostic code 7805 provides for evaluation based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

A reading of the July 2013 rating decision and supplemental statement of the case indicates that the Veteran's scars were evaluated under the newer, post-October 2008 criteria.  This is incorrect.  Accordingly, the Board finds that this issue must be remanded for consideration under the pre-October 2008 criteria by the agency of original jurisdiction (AOJ) in the first instance.

Diabetes Mellitus

Service connection was granted for diabetes mellitus in an April 2002 rating decision.  In August 2007, the RO proposed to reduce the evaluation of diabetes, based on a statement by a VA provider that the Veteran did not appear to be diabetic based on laboratory results.  The RO explained that such action was proposed rather than severance of service connection.  In March 2009 the RO carried out the reduction, assigning a noncompensable evaluation.  

The Board notes that VA treatment records show an initial diagnosis of noninsulin dependent diabetes mellitus by the Veteran's primary care physician, an internist.  

In July 2013, a VA physician reviewed the medical record and concluded that the evidence covering the previous 14 years did not support a diagnosis of diabetes.  She noted that some primary care physicians indicated a diagnosis of diabetes, while others did not.  This physician's credentials are unclear.  

Because the record remains unclear whether a diagnosis of diabetes mellitus is appropriate, and it is unclear whether the physician who rendered the July 2013 opinion has the requisite credentials to opine on matters of endocrinology, the Board concludes that an additional VA examination is warranted to determine whether a diagnosis of diabetes mellitus has been warranted at any time during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected scars (right back, right leg, and left hand).  The claims folder should be forwarded to the examiner for review.   Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should describe the scars in terms of whether there is underlying tissue loss, associated pain or instability.  The examiner should also indicate whether there is any associated limitation of function of any part affected by the service-connected scars.  The examiner should be requested to provide measurements of the Veteran's service-connected scars.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA examination by a physician qualified to opine on matters of endocrinology to determine whether a diagnosis of diabetes mellitus is appropriate.  The claims folder should be forwarded to the examiner for review.   Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should indicate whether a diagnosis of diabetes mellitus has been appropriate at any time during the appellate period.  If so, the examiner should describe the severity of the Veteran's symptoms.

If the above inquiry cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   With respect to the evaluation of the Veteran's scars, the AOJ should ensure that the correct, pre-October 2008 criteria is applied.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


